DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 02/22/2021.
	Claims 1-4, 6-13, 15-18 are currently pending and have been examined.
Claims 5 and 14 are cancelled. 
Claims 1, 6-7, 10, and 15-18 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 


Response to Arguments
Applicant’s arguments, see page 6, filed 02/22/2021, with respect to 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims has been withdrawn. 
	With respect to applicant’s arguments on pages 6-7 of remarks filed on 02/22/2021 that the claims are not directed to a judicial exception and even if the claims recite a commercial interaction, the claims are not directed to a commercial interaction because the claims are directed to presenting a particular menu from a plurality of vendors, Examiner respectfully disagrees.
	Although presenting a particular menu based on products users have purchased before improves the commercial problem of providing a user with products they are familiar with since they already purchased the product, the claims do not solve any problem rooted in technology. Presenting product menus to user based on past purchases and facilitating orders from a consumer to a vendor is a commercial interaction including sales activities which is directed to certain methods of organizing human activity. 
With respect to applicant’s arguments on page 8 of remarks filed on 02/22/2021 that the claims integrate the judicial exception into a practical application because the additional elements integrate the alleged abstract idea by providing particular product menus that are tailored from a plurality of vendors, Examiner respectfully disagrees.
Merely providing a particular menu tailored from a plurality of vendors by generating a menu, identifying a menu based on past transactions with a particular 
With respect to applicant’s arguments on page 8-9 of remarks filed on 02/22/2021 that the claims recite significantly more than the alleged abstract idea because the claims reduces the amount of interaction that the user may have with the portal and reduces bandwidth in presenting product menus that may not be relevant to the user, Examiner respectfully disagrees. 
	It is unclear from the claim limitations how user interaction or bandwidth are reduced. There is no clear correlation in the claim language that shows any reduction of user interaction and bandwidth by presenting products based on a customer’s purchase history. The claims omit the recitation of limitations directed to reducing user interaction and bandwidth as information for products that the user is unlikely to select are not included in the menu. Therefore, the claims are do not recite significantly more than the abstract idea. 
With respect to applicant’s arguments on page 9-11 of remarks filed on 02/22/2021 that Blackhurst does not disclose identifying, based on at least one past transaction with a particular vendor by a consumer, a particular vendor product menu for the particular vendor of the plurality of vendors to present to the consumer, Examiner respectfully disagrees.
 identifies from the customer's transaction history what types of products the customer has purchased from various merchants in the last week, last month, last six months, last year.  The size of the discounts the customer receives based on the customer's relationship with the merchants may be based on the purchases made by the customer with the merchant. For example, there may be multiple companies offering a product (e.g. Company B and C) and the company that the customer has made the most purchases from in the past may offer the customer the largest discount for the product by examining past transactions with the specific company (Blackhurst, [0007]; [0043]; [0071]; [0075]; [0076]; [0077]; FIG.4-5, [0079-0081]).

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation in:
Claims 1 recites:
“generating a vendor product menu for each of the vendors of the plurality of vendors” when previous limitations recite “each vendor of the plurality of vendors.” 
“applying the coupon or discount to a price for the selected product; identifying a purchase card for the price following application of the coupon or discount;” when previous limitations recite ““identifying a coupon or discount applicable to a selected product.” It is unclear if all of the discounts are the same or different discounts. 
Claim 2 recites
“wherein the step of conducting a transaction for the product comprises: sending the payment” when previous limitations in claim 1 recites “a transaction” and there is no mention of a payment.
Claims 3 and 12 recite
the payment card.
Claim 8 and 17 recites
discount when claims 1 and 10 recites discount.
Claim 10 recites:
 the consumer portal receives a vendor product menu for each of the vendors when previous limitations recite “each vendor of the plurality of vendors;”
the consumer portal receives a selection of a selected product offered by one of the vendors from the particular vendor menu.
 the vendor portal receives, from a plurality of vendors, product information ….; 3U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549 the vendor portal receives, from each vendor of the plurality of vendors, coupon or discount information a…; the consumer portal receives a vendor product menu …; the consumer portal identifies, based on at least one past transaction …; the consumer portal presents …; the consumer portal receives a selection of a selected product …; the consumer portal receives a purchase card … when previous limitations recite a vendor portal application and a consumer portal application.
the payment processing system identifies a coupon or discount applicable to the selected product; the payment processing system applies the coupon or discount to a price for the selected product; the consumer portal receives a purchase card for the price following application of the coupon or discount when previous limitations recite 3U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549the vendor portal receives, from each vendor of the plurality of vendors, coupon or discount information.
Claim 11 recites
sending the payment.
Claims 15 and 16 recite
the product menu.
All dependent claims inherit the same deficiencies as independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-4 and 6-9 are directed to a method and claims 10-13 and 15-18 are directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 10, the claim sets forth a system for facilitating orders from a consumer to a vendor, in the following limitations:
…identifies, based on at least one past transaction by a consumer with a particular vendor of the plurality of vendors, a particular vendor product menu for the particular vendor to present to the consumer; 
…identifies a coupon or discount applicable to the selected product; 
…applies the coupon or discount to a price for the selected product; and 
…conducts a transaction for the selected product.
The above-recited limitations set forth an arrangement to facilitate an order.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions between a consumer and vendor facilitating an order by a consumer selecting and paying for a product sold by a vendor.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
in a computer program executed by information processing apparatus comprising at least one computer processor (1);
 generating a vendor product menu for each of the vendors of the plurality of vendors including the product information (1).
system comprising: a payment processing system hosted by a first electronic device comprising at least one computer processor; a vendor portal application hosted by a second electronic device comprising at least one computer processor; and 19PATENT APPLICATIONATTORNEY DOCKET NO. 72167.001549a consumer electronic device comprising at least one computer processor and executing a consumer portal application and a mobile wallet application (10).
wherein: the vendor portal receives, from a plurality of vendors, product information comprising a plurality of products available from each vendor of the plurality of vendors; 
the vendor portal receives, from each vendor of the plurality of vendors, coupon or discount information applicable to at least one of the products; 
the consumer portal receives a vendor product menu for each of the vendors including the product information; 
the consumer portal presents the particular product menu for the particular vendor to the consumer; 
the consumer portal receives a selection of a selected product offered by one of the vendors from the particular vendor product menu; 
the consumer portal receives a purchase card for the price following application of the coupon or discount.
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.

in a computer program executed by information processing apparatus comprising at least one computer processor (1);
 generating a vendor product menu for each of the vendors of the plurality of vendors including the product information (1).
system comprising: a payment processing system hosted by a first electronic device comprising at least one computer processor; a vendor portal application hosted by a second electronic device comprising at least one computer processor; and 19PATENT APPLICATIONATTORNEY DOCKET NO. 72167.001549a consumer electronic device comprising at least one computer processor and executing a consumer portal application and a mobile wallet application (10).
wherein: the vendor portal receives, from a plurality of vendors, product information comprising a plurality of products available from each vendor of the plurality of vendors; 
the vendor portal receives, from each vendor of the plurality of vendors, coupon or discount information applicable to at least one of the products; 
the consumer portal receives a vendor product menu for each of the vendors including the product information; 
the consumer portal presents the particular product menu for the particular vendor to the consumer; 
the consumer portal receives a selection of a selected product offered by one of the vendors from the particular vendor product menu; 
the consumer portal receives a purchase card for the price following application of the coupon or discount.
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, presenting (e.g. the generating step is interpreted as presenting), storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackhurst et al. (Pub. No.: US 2011/0191150 A1, hereinafter “Blackhurst”).

Regarding claims 1 
Blackhurst discloses a method for facilitating orders from a consumer to a vendor comprising: in a computer program executed by information processing apparatus comprising at least one computer processor (Blackhurst, [0006], FIG. 1, [0036-0038]): 
receiving, from a plurality of vendors, product information comprising a plurality of products available from each vendor of the plurality of vendors (Blackhurst, 
receiving, from each vendor of the plurality of vendors, coupon or discount information applicable to at least one of the products of the plurality of products (Blackhurst, [0106]: a merchant to enter offers into the merchant offer program application that are available to all customers; [0109]: the merchant creates and uploads offers to merchant offer program app; [0110]: the merchant associated with the product sets a discount to the offer; [0111]: merchants enter discounted product offer via merchant interface and merchant offer program receives discounted product offers; FIG.1, [0034]); 
generating a vendor product menu for each of the vendors of the plurality of vendors including the product information (Blackhurst, [0039]: offers include products, [0078]: offers include list of product discounts offered by merchant, [0109-0110]: merchants create and upload discounted offer to customers; FIG. 2B, [0084]: display offers; FIG. 1, [0041-0043]); 
identifying, based on at least one past transaction with a particular vendor by a consumer, a particular vendor product menu for the particular vendor of the plurality of vendors to present to the consumer (Blackhurst, [0007] and [0043]: offers based on customer transaction history; [0071]: analyze customer’s past 
presenting the particular vendor product menu for the particular vendor to the consumer (Blackhurst, [0075-0076]: merchant make offers to customer based on customer transaction history information from purchases made by customer with merchant;  FIG.4-5, [0081]: pop-up window with offers provided to the customer reflect offers, prices, and discounts from the current merchant based on the customer's transaction history;  FIG, 2A, [0079]: display product discount/coupon list offered by merchant based on customer transaction history);
receiving a selection of a product offered by the particular vendor from the particular vendor product menu (Blackhurst, FIG. 2B, [0084]: customer selects merchant offer displayed to customer; FIG, 2A, [0079]: display product discount/coupon list offered by merchant based on customer transaction history; see at least [0075-0076]); 
identifying a coupon or discount applicable to a selected product; applying the coupon or discount to a price for the selected product (Blackhurst, FIG. 8B, 
identifying a purchase card for the price following application of the coupon or discount; and conducting a transaction for the selected product (Blackhurst, [0086]: customer selects payment method such as credit card account; [0090]: financial institution processes transaction between merchant and customer; FIG. 8B, [0105]; [0046]). 


Regarding claim 2 and 11 
Blackhurst discloses the method of claim 1, wherein the step of conducting a transaction for the product comprises: sending the payment to the vendor associated with the selected product (Blackhurst, [0086]: customer selects payment method such as credit card account; [0090]: financial institution processes transaction between merchant and customer; FIG. 8B, [0105]; FIG. 1, [0036]). 


Regarding claim 3 and 12 
Blackhurst discloses the method of claim 2, wherein the sent payment is sent using a different payment type from the payment card (Blackhurst, [0075], [0087-0088] and [0046]: checking/savings account).


Regarding claim 4 and 13 
Blackhurst discloses the method of claim 3, wherein the payment card is a credit card, and the sent payment is a check or an Automated Clearing House (ACH) transfer (Blackhurst, [0046]: payment via checking account; [0089]: electronic transfer of money to merchant by clearing house; [0103]: customer uses credit card).
 
 


Regarding claims 6 and 15
Blackhurst discloses the method of claim 1, wherein the vendor product menu that is presented to the consumer is based on a location of the information processing apparatus (Blackhurst, [0097]: offers prioritized based on customer location; [0056-0057]: customer location based on device location used to provide offers; [0075-0076]: offers based on customer purchase history; FIG. 7, [0061]; [0111]).
 


Regarding claims 7 and 16
Blackhurst discloses the method of claim 1, wherein the vendor product menu that is presented to the consumer is based on availability of the product (Blackhurst, [0006]: product offers that are communicated may be offers made available generally by the merchants; [0075-0076]: product offers available and based on customer purchase history; FIG.1, [0034] and [0047-0048]; FIG.4-5, [0080-0081]; [0109-0110]).


Regarding claims 8 and 17
Blackhurst discloses the method of claim 1, wherein the coupon or discount is automatically identified and applied to the price for the product (Blackhurst, FIG. 8B, [0105]: discounted offer is identified or added and discount is applied directly online; [0070]; [0079]; [0100]).
  


Regarding claim 9 and 18
Blackhurst discloses the method of claim 1, further comprising: associating a loyalty or reward account for the consumer with the transaction (Blackhurst, [0086-0088]: account for reward points updated based on customer purchase and financial institution pays merchant the offered discounted amounts; FIG. 1, [0036]; [0100-0102] and [0105]).

Regarding claim 10
Blackhurst discloses a system for facilitating orders from a consumer to a vendor, the system comprising: a payment processing system hosted by a first electronic device comprising at least one computer processor; a vendor portal application hosted by a second electronic device comprising at least one computer processor; and 19PATENT APPLICATIONATTORNEY DOCKET NO. 72167.001549a consumer electronic device comprising at least one computer processor and executing a consumer portal application and a mobile wallet application (Blackhurst, [0006], FIG. 1, [0034-0038], [0040-0044]); 
wherein: the vendor portal receives, from a plurality of vendors, product information comprising a plurality of products available from each vendor of the plurality of vendors (Blackhurst, [0006]: product offers that are communicated may be offers made available generally by the merchants; [0076]; FIG.1, [0034]: receive information from the merchant offer program application; FIG.4-5, [0080-0081]:  offers for products identified by the merchant offer program application from multiple merchants; [0099]:  identifies the availability of a product; [0110]: merchant offers include product information); 
the vendor portal receives, from each vendor of the plurality of vendors, coupon or discount information applicable to at least one of the products (Blackhurst, Blackhurst, [0106]: a merchant to enter offers into the merchant offer program application that are available to all customers; [0109]: the merchant creates and uploads offers to merchant offer program app; [0110]: the merchant associated with the product sets a discount to the offer; [0111]: merchants enter discounted 
the consumer portal receives a vendor product menu for each of the vendors including the product information (Fig. 2A, block 212, [0079]: notify customer of the offer; FIG. 1, [0041-0043]; FIG.4-5, [0081]: local interface lists dollar amount savings for products offers from multiple retailers for customers; [0039] and [0070]);
 the consumer portal identifies, based on at least one past transaction by a consumer with a particular vendor of the plurality of vendors, a particular vendor product menu for the particular vendor to present to the consumer (Blackhurst, [0007] and [0043]: offers based on customer transaction history; [0071]: analyze customer’s past purchase history; [0075]: merchant make offers to customer based on customer transaction history information; [0076]:  identify from the customer's transaction history what types of products the customer has purchased from merchants in the past and discounts the customer receives based on the customer's relationship with the merchants may be based on the purchases made by the customer with the merchant; [0077]: offer price by merchant customer previously made purchases from is discounted based on customer relationship with the merchant; FIG.4-5, [0079-0081]: identify an offer relevant to customer transaction history);
 the consumer portal presents the particular vendor product menu for the particular vendor to the consumer (Blackhurst, [0075-0076]: merchant make offers to customer based on customer transaction history information from 
the consumer portal receives a selection of a selected product offered by one of the vendors from the particular vendor product menu  (Blackhurst, FIG. 2B, [0084]: customer selects merchant offer displayed to customer; FIG, 2A, [0079]: display product discount/coupon list offered by merchant based on customer transaction history; see at least [0075-0076]); 
the payment processing system identifies a coupon or discount applicable to the selected product; the payment processing system applies the coupon or discount to a price for the selected product (Blackhurst, FIG. 8B, [0105]: merchant offer system applies the customer's discount to the appropriate account and notifies customer of discount near time of purchase; [0070]: the purchase takes into account real-time discounts; [0074]: the financial institution to provide discounted products to customers; FIG. 1, [0036], [0079]; [0100]); 
the consumer portal receives a purchase card for the price following application of the coupon or discount; and the payment processing system conducts a transaction for the selected product (Blackhurst, [0086]: customer selects payment method such as credit card account; [0090]: financial institution processes transaction between merchant and customer; FIG. 8B, [0105]; [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684